Dale M. Stucky: May it please the Court. I'd like to start this morning by examining the record to point out some of the evils and abuses in economic problems that existed that made necessary this order. Now, the history of the field is recounted in some detail in this record. I'd like to point out that portion of the record on -- from pages 357 to 360, and again from 364 to 396. Now, there are some 30 or 40 pages there of record which tell about the experiences of the small independent producers and land owners in the field and I'd like just -- to briefly explain to the Court what the situation was during that period of time. And most of what I'm talking about --
Earl Warren: Mr. Stucky -- Mr. Stucky, may I ask you this question? It -- it seems to me that the -- the question here is whether the State of Kansas has the power to do this, not whether it was desirable, not whether these people have made some -- done some wrongful things, but it's a question whether the State of Kansas vis-à-vis the -- the federal government has the right to -- to do it. Now, that's the thing that we're really interested in and not -- we can get the -- we can get the history and -- and the violations along, so forth, from -- from your briefs, but on the oral argument, we would like to hear the legal question discussed as to power and how your friend -- and particularly, how -- how you would explain the Phillips decision and the broad language that is in that decision.
Dale M. Stucky: Yes. I might -- if I may explain why, I thought these facts might be helpful to the Court. We -- we point out that this order was necessary and proper as a conservation order and to protect correlative rights. Now, really, that is admitted in the record but Judge Rolston came here and said, “We don't admit that this was necessary for -- for conservation,” although it is admitted to the record. And the Solicitor General has come here and told this Court that any proper conservation measure, the Federal Power Commission would not object to. So I thought that if we would point out that the record shows that this order was necessary to conserve gas in Kansas and was proper to protect correlative rights, and if I could describe the economic circumstances which made it necessary and imperative. The fixed price, life of lease contracts and the distress commodity created by the pipeline monopolies and the destructive competition that I could overcome the inference that this was some kind of a -- an attempt to impose state power in some area where the federal government had supreme power.
Felix Frankfurter: Are you -- does that mean -- are you implying that if you can show, that as a matter of fact, what Kansas has done here may demonstrably be a force or a pressure influence in the direction of avoiding waste that to that extent, the Phillips case is to be qualified? In other words, if assuming that the order does in fact fixed price of wellhead of gas going in interstate commerce and therefore, beyond the power of state agency under the Phillips related case, yet in those cases, it wasn't argued that although it does so, wasn't decided. It also -- the state regulation would have some influence upon conservation that that's a qualification to the doctrine laid down, the Phillips case.Is that what you're going to argue?
Dale M. Stucky: No. Your Honor, I don't believe I'm going to argue that. I -- we think the Phillips case does not apply here. I was -- I was about to recap these facts also. I don't want to -- I don't care what you call it. You can call this a price-fixing case if you want to or you can -- I -- as I prefer to call it a value attribution case. What is the important is to see how the order operates and its purpose and what it was designed to do and how the 8-cent order did what this was designed to do.
Felix Frankfurter: Suppose your commission and your Court had said, “We do not battle over language, this is the fixing of price at the wellhead, was stopped that goes into interstate commerce, but although it is such a fixing of the price, it does also have or indeed the justification for it so far as Kansas' concern is that it have the restraining influence upon waste.Suppose your Supreme Court had said that, you'd still be defending the order?
Dale M. Stucky: I work on two grounds.
Felix Frankfurter: Very well then. The question whether it's an attribution of value of price is just word? I don't mind words. That's the only thing we've got to deal within this realm, but they're empty words.
Dale M. Stucky: Well, I had hoped I could convince you otherwise, Mr. Justice Frankfurter.
Felix Frankfurter: Well, but -- but if you say you would defend it if it is a price fixing order, then if I may suggest, you got to argue on that basis.
Dale M. Stucky: All right. I will. You ask me about the Phillips case. The Phillips case has to do with the jurisdiction of the Federal Power Commission to regulate the price of gas after production and gathering has been completed. Now, the first distinction is, that it has to do with the jurisdiction of the Federal Power Commission for rate making purposes. We take the position that this has -- that this case has nothing to do with the jurisdiction of the Federal Power Commission for rate making purposes. The Federal Power Commission's jurisdiction, its rate making jurisdiction was intended to fill a gap, which existed prior to 1938 and the State have the power that we're talking about prior to 1938. And we examined cases prior to 1938 and we discussed them in our briefs and I want particular to point out -- to -- to Your Honors attention, the green brief in reply to the Federal Power Commission. In 1938, the State was doing this sort of thing and this Court has repeatedly said that -- that this -- that the Natural Gas Act did not deprive the state's other rights, of any rights which it had prior to 1938. Now, I'd also like to point out that we -- that the Federal Power Commission in acting in its rate making capacity, and the Kansas Corporation Commission are not rivals in the same field of endeavor. Ratemaking now at the wellhead in Kansas is -- is the prices are fixed by pipeline monopolies. The Federal Power Commission contends it has ratemaking jurisdiction in Kansas. Indeed it would like to have us treat this case as though it were the case is up here on certiorari, as to whether or not they have the right to fix the wellhead price and push -- and push -- and push Phillips back to the wellhead, but that's not this case. We're talking about the -- the concurrent power which existed in the states prior to 1938, to conserve gas and protect correlative rights, and the record shows that this is the only way that these matters can be handled because of the peculiar conditions in the Kansas Hugoton Field.
Felix Frankfurter: How are you -- why are you so confident that prior to 1938, Kansas would have the power to regulate the price of the wellhead of stuff coming in into interstate commerce and (Inaudible) Why are you so confident in setting that Kansas would have this power?
Dale M. Stucky: I'm confident of that because I examined the oil and gas cases. Ohio against Indiana which regulated the use -- an end use of gas, it was an end use regulation of gas if you analyze the case. The Wald case, the Wyoming case where they said you can't take gas out and use it for carbon black plants under certain circumstances, an end use of gas. The --
Felix Frankfurter: But that isn't what was done here, the Wald case is a totally different case. That was a case where our natural resource -- I forgot what the case -- Wyoming or somewhere out west.
Dale M. Stucky: Wyoming.
Felix Frankfurter: A natural resource, limited resources of a state were being used in a -- in a economically wasteful in the largest in economic. The wasteful way, namely, the manufacture of (Inaudible) and the state said, “You can't -- you can't use this natural resource of a state in that kind of a destructive way.” Now, we haven't got a case where Kansas said, “Nobody can take natural gas out of theory in the first place” and the question whether it could permit it all together. Nobody could take it out except for its most productive use that is in this case.
Dale M. Stucky: I say it is.
Felix Frankfurter: But this -- it may have this consequence, the things that are -- everything is related to everything else in this world, almost, more or less direct --
Dale M. Stucky: May I --
Felix Frankfurter: -- specific fixing of price for a fellow who's going to use it in interstate commerce or if you'll prefer, I'll take your place, an attribution of value, if you like that phrase better, it's three long words for one short on price.
Dale M. Stucky: May I -- may I tell you what the record shows about the 8-cent price? When the 8-cent order went into effect, we had a lot of carbon black plants out there in the Kansas Hugoton Field. Now, the Commission could've singled out this channel iron plant and that channel iron plant and that channel iron plant, and said, “You shut down because you're engaging in -- in a wasteful activity.”
Felix Frankfurter: The stuff could never come to the surface, is that right?
Dale M. Stucky: It could have said you can't produce gas for that purpose and Wald would have permitted it and Henderson would have permitted it and Champlin would have permitted and Ohio law and all the other cases. Now, instead of that, Kansas said, “You can't take that gas out there unless you realize 11 -- 8 cents for it, unless you treat it as though it will work, 8 cents. And if you treated as though it will work, the 8 cents, then you can use it. What happened? The record is clear. When that 8-cent order went into effect that the old channel iron factories or carbon black plants out of the Kansas Hugoton Field closed up, we have two left, one or two left, the record shows. Because they couldn't treat that gas as though it was worth 8 cents and still abide by the minimum value attribution order. The record also shows that dump gas -- or -- or a dump gas which were shipped in -- to huge industrial furnaces to burn as boiler fuel, that that was diverted, and for who's benefit? The ultimate consumer. Now, the concern of the ultimate consumer isn't all in the mind of the Solicitor General. You must recall that 48.5% of this gas that appellant producers in the Hugoton -- Kansas Hugoton Field is consumed in Kansas and consumers interest were represented in this case. I'd like to refer to the President's Materials Policy Commission Report to -- to illustrate my argument, on page 16 of volume 3 of that report, it is said there are four important challengers to our natural gas economy.” Number one, to stimulate maximum economic discovery of natural gas resources. The evidence in this case shows that that has resulted from the 8-cent order and is -- and will result from the 11-cent order. To avoid wasting the production of natural gas, the evidence shows -- that was the second point the President's Commission make. The evidence shows that the 8-cent order did this and that the 11-cent order has a tendency to do this. There's a risk that -- that's paragraph -- paragraph B. It doesn't relate to this case, but paragraph C says, “To improve the pattern of use that so relatively more gas goes to those users in which it has a special advantage and relatively last to those that could be served just as well by other fuels.” And the record shows also that this then is undisputed. There are economists -- probably one of the greatest economists in the country happens to come from Kansas. He testified as to what the result would be, and engineers who were familiar with it. Now, that's the third thing the President feel, the President's Commission. This is my way of illustrating a point. The fourth one, to lay for -- the basis for an orderly transition to other fuels at that distance with inevitable date when natural gas production falls off. Now, that also is achieved by this order. The -- this order will tend to produce substitutes for natural gas. Now, there wasn't anything said in the President's Material Policy Report about prices to domestic consumers. They're high enough now. What we're doing under this Kansas procedure is to -- is to -- the poor consumers that the Solicitor General is concerned about are large industrial plants that uses gas for boiler fuel and they can't use the gas for boiler fuel if you give it just a minimal value at the wellhead. The consumers who are deprived of this gas by this order are those inefficient uses -- users, that the President's Commission points out are wasting our natural resource and we're talking about a natural resource here that's being consumed at 500 times the rate the coal is being consumed.
Earl Warren: Well, Mr. Stucky, though those things are -- are true. If you don't have the power to fix prices on interstate commerce, are they relevant? Do they make any difference? Isn't you -- why don't you limit yourself to the legal argument as to whether your state has that right to fix prices, unless cast a burden on the interstate commerce. Now, why don't you -- why don't you stay with that.
Dale M. Stucky: I -- I will, but I honestly can't accept your -- your -- the words you used to describe the Kansas order.
Earl Warren: Well --
Dale M. Stucky: But I -- I see what --
Earl Warren: I thought you said -- I thought you said a few moments ago it didn't make any difference to you whether we call it fixing prices or whether it was attribution.
Dale M. Stucky: All right.
Earl Warren: Now, why don't you (Voice Overlap) --
Dale M. Stucky: All right. I -- I will (Voice Overlap) --
Earl Warren: -- for the purposes of argument, it is price fixing and we -- we won't hold it against you if we come to conclusion that it isn't price fixing but --
Dale M. Stucky: I don't --
Earl Warren: -- why don't you discuss that legal. I'm sure the Court would like to hear that in preference with these other things.
Dale M. Stucky: I -- I will address myself to that proposition.
Felix Frankfurter: Could you also -- could you also take into account my desire to know whether in your view, the Power Commission, the Federal Power Commission, has power to fix the price or the value of attribution, fixing what they would call price -- what do you call attribution of value, at the rate in which (Inaudible). Would the Federal Power Commission have that power?
Dale M. Stucky: No. They -- I think I can -- I can start out with answering your questions.
Felix Frankfurter: Well, that was included in Chief Justice's question.
Dale M. Stucky: Yes. I think so.
Felix Frankfurter: Namely that the whole case here, the question whether or not the Federal Power Act has supplanted the power of Kansas, assuming Kansas had such power. Now, for purposes of (Voice Overlap) I assume that it has, though I think it would -- would admirably be questionable whether under the Act or follow the decision, it didn't have that power.
Dale M. Stucky: Well, I -- I begin with -- I begin with --
Felix Frankfurter: You say the Federal Power Commission couldn't do, but they --
Dale M. Stucky: I say the Federal Power Commission cannot do this and I rely on Hope, primarily. The Federal Power Commission has no jurisdiction to use price as a conservation measure. Mr. Justice Jackson, in Hope, told West Virginia that it would have to -- it would have to look to itself --
Felix Frankfurter: Did he write the opinion?
Dale M. Stucky: In the dissent. I beg your pardon. This Court told West Virginia. This Court told West Virginia who was urging upon this Court the very considerations which we stand before the Court, urging upon it now and it told West Virginia, “We're sorry.” Conservation and protection of correlative rights is a matter for the States. You have to take care of your own problem in that area. We're just interested here in an Act which uses a conventional -- a conventional approach to ratemaking. We're just interested in that the --- the usual utility regulation and the usual utility regulation except for 7 (a), where they have the rights to issue certificates, opinions and necessity. You just decide what -- what a fair and reasonable return should be on some rate base. Now, that's an over simplification of the Hope case but I -- I believe that the Hope case held that. And the reason I mentioned Mr. Justice Jackson's dissent was, that he's so vigorously urged, that the Federal Power Commission should conserve the gas. That it should not be permitted to be used for these inferior purposes and wasteful usage. And that the Federal Power Commission should use price as a tool as he described it to conserve gas and this Court said and I believe rightly so that when the Natural Gas Act was passed in 1938, Congress was interested then in preventing these large pipeline monopolies, the holding companies based on the Federal Trade Commission's investigation. It was interested in -- in protecting the consumer from excessive rates -- excessive rates profits resulting from the interstate shipment of gas. Now, there is -- there is a conflict between this problem of -- of low rates at the consumer's end and an attempt to conserve gas by price attribution, as I like to call it and insist on calling it, at the other end. There is a kind of a conflict but there's one thing that's -- there's not -- there's any -- no question about it and that is that there is a relationship between price, value and use. And that price is a tool and a very effective tool for conservation. Now the question is, does the Federal Power Commission have the jurisdiction to use that tool or did that remain in the states in 1938? Now, there's nothing in the Act, in the history of the Act that I've been able to determine from the -- what study I was -- I've been able to have in our library particularly the opinions of this Court in the history of the Act. Nothing to indicate in the history of the Act that the Federal Power Commission was going to step in and start regulating the production of gas for the purpose of conserving it. Indeed, all of the history of this Act shows that the states were assured time and time again that this was simply a rate regulation law which was designed to step into that area where the states had been told by this Court they could not act. So in answer to Mr. Justice Frankfurter's question, it seems to me the first thing I have to do is to start with 1938 and go back, and what do I look for? I go back and I Iook for a case. I'll look for some case holding that this State of Kansas could not use the device of end use regulation or device of price as a conservation measure. Now, I have not found such a case and I'm confident that counsel had not found such a case. That power was not taken away from the State. That power existed at that time. The tool is well-known. Now if its use has been -- if its use has come late in the history of this country, I must point out to this Court that the states talked to the federal government how to regulate utilities. We had State regulation first and then the federal government put in the ICC and the FPC. Now it may seem novel that the State would use this tool as late as 1948 but price and use and conservation have -- the relationship between them have been long -- well-known for a long time. As Dr. (Inaudible) said, Alfred Marshall, one of the greatest economists in the last century pointed out that relationship. So the State has used a tool. Why? To conserve gas and protect correlative rights and there's no question in this case but what it served that purpose and it does serve that purpose. Now, I say there haven't been any cases against it. There haven't been any cases saying the states couldn't do this. Now, what did the cases say? The cases said that states could -- could regulate end use by a regulation of real property telling -- telling the states they could not produce or telling the companies they could not produce gas if they use them in certain wasteful ways, wasteful manners. Now, a certificate by the Federal Power Commission permitting someone to use it as a carbon black plant certainly wouldn't prevail in view of the doctrine before 1938. The Federal Power Commission would have to give way. That's what this Court said in the interstate case. If there was any conflict, it's not the -- it's not the Supremacy Clause that -- that the -- that the Solicitor General mentions in his -- his brief. If there's any conflict, the federal government has to give a way in this area if the order is reasonably related to conservation and protection of correlative rights and that's why it was -- that's why I wanted to point out the record to show that it was reasonably related to this question and if it is, it's not the State of Kansas that has to give a way. This Court has said that state regulation, that the federal government may regulate these rates, certain rates, unless such regulation comes in conflict with valid state regulations of production and gathering and then the federal regulation must give way. Now, that's what the law is. Now, I mentioned the Champlin Refining Company case in which -- in which -- may it please the Court, the State of Oklahoma limited the production from the wells to 6% of what they produced. Now, that wasn't price fixing but certainly limiting the production to 6% of what they will produce has a very direct affect on price and it was urged in that case whether -- that that was a violation of the Commerce Clause and this Court upheld that as a valid regulation of production in conservation of natural gas.
Justice Whiittaker: Well, that's not what this Court have found (Inaudible) It hadn't been -- you see, that's a proration order.
Dale M. Stucky: That's right, Your Honor.
Justice Whiittaker: And limiting the amount that may be taken from the depths of the earth comes at a time before it could be commerce. Of course when I use the word commerce, I'm speaking in the sense of the Commerce Clause, which means interstate commerce. In your situation here now, I'm very interested. Suppose it's true that for conservation purposes, this is a means of accomplishing the desired end. Does it not also though in your situation fix the price of gas in the challenge of commerce and I had you therefore, not the -- to conflicting principles, you therefore wouldn't be able would you to control the price of gas once in commerce even though it had this effect of conserving the gas in preventing waste.
Dale M. Stucky: I have several answers, I believe, to your question.
Justice Whiittaker: I guess it's more of a lecture than a question.
Dale M. Stucky: Let me suggest this. I have one answer. If this is a regulation -- if -- if this is a regulation of price at the -- it is at the wellhead and it's closely connected with production. Now, I had -- I stated yesterday that we don't rely on the production of gathering exemption because we think our -- our position goes behind the Natural Gas Act. But if it is, if this is price fixing at the wellhead, it's not covered by the Natural Gas Act because it's so closely related to production and gathering which -- and this -- this Federal Power Commission has no jurisdiction over the production and gathering of natural gas. It's not the Phillips case and it's not the Panoma case where the price was fixed after production and gathering had been completed. So if you tell me that this is price fixing, I say it's price fixing at the wellhead and this Court has never said the Federal Power Commission has that power. And it's price fixing for the purposes of conservation of gas and thus comes within the exemption of the Natural Gas Act. Well, I think it goes further. It existed before 1938 and it's not a regulation of a sale or a transportation. Now, I don't care what you call this order but there's a difference between regulating a sale and fixing a -- this isn't the highest price that existed in 1952 or where --
Justice Whiittaker: Does price have anything to do with it all? Isn't it just a question of power and now you got to get down to Phillips and the Panoma case? Isn't -- aren't they the cases that this Court has already settled on and you've got to show a distinction where you can have a different result?
Dale M. Stucky: I say this, you've got to go back to 1938 and you've got to see whether the State could have done this in 1938, and then you have to see whether Congress attempted to impose, to give the Federal Power Commission the right to conserve gas or the right to regulate its production or there might deregulate correlative rights. How can the Federal Power Commission go out there in the Kansas Hugoton Field and take care of these many peculiar problems that result from these price discriminations. These fixed prices imposed by these companies, and I can't describe it in general term without using that kind of language because that's exactly what happened. Now how can the Federal Power Commission go out to Kansas and adjust correlative rights when price is a necessary tool for that purpose? Congress never intended that and we regulate the severance just like we did in -- in Champlin case. But now, let's talk about price. I'd like to point out the effect. We're talking about an economic effect and it's a fair question to ask me, don't -- isn't this the same as -- doesn't this have an economic effect? And I say it has the same identical economic effect as does the severance tax at the wellhead. It's no different. The severance tax fixes the price. The minimum price that you could pay for that gas was at least to pay the tax. You'll never pay it anymore. And if --if they refuse to agree on the tax, the State would say, "Well, we're going to pretend it's worth so much and we're going to take 2% of that." Now, that affects the price just as directly as this does.
Justice Whiittaker: As a matter fact, you do not have a severance tax on gas.
Dale M. Stucky: Yes, we do.
Justice Whiittaker: Do you have?
Dale M. Stucky: Yes, we do. We do. We do in Kansas.
Justice Whiittaker: And who's it paid by? The severance tax is paid by the --
Dale M. Stucky: It's paid by the private (Voice Overlap) --
Justice Whiittaker: -- lease --
Dale M. Stucky: -- the producer of the gas and the -- the owners of the companies working -- working interstate. It's -- now there's an interesting case. There's an interesting Louisiana case that I -- that is growing on me as I thought about this case and that's the Lacoste case. Now in Louisiana, the state fixed the price on alligator hides in animals. They said how much the alligators' hides in animals would be worth and then they levied a severance tax on it. But the interesting thing about the case is -- there are a lot of severance tax cases. The interesting thing about that case was that it was for the purpose of conserving those alligator hides in animals. Now, the only thing wrong with that case is that apparently, the State had some kind of ownership in the wild -- in the wild animals. But the fact was that all of these went out of -- went out of the State and the State of Louisiana, and this is before 1938, levied a severance tax. Why? For the purpose of conserving these hides. Now that power existed prior to 1938 and the states were assured by the proponents of this bill that nothing was taken out, no power was taken away from it. Then we have the Bayside Fishery case. That was a regulation of end use for conservation purposes. It wasn't a price fixing case but it was a regulation of end use. So we have prior to 1938, paramount power. We're talking about jurisdiction. We're talking about the jurisdiction of the states in the field of conservation and protection of correlative rights. Now, the -- this Court has said that there was no intent to deprive the state of those powers and this record shows, and I'm -- I'm -- the record is well indexed and I -- I think it's very important that this Court understand what this record shows; that this is the only way to protect correlative rights out in Kansas under the peculiar circumstances existing out there. And that this -- this is a very effective way to protect the -- the natural resources from waste, particularly those lower uses that this gas was going to has one witness said you drive through the Kansas Hugoton Field and you'd never get outside the smoke.
Justice Whiittaker: Well, couldn't you do that by criminal actions?
Dale M. Stucky: You could do --
Justice Whiittaker: Or may prevent it?
Dale M. Stucky: Mr. Justice Whittaker, we could have done it perhaps other ways but we have the power and we used the most effective method that could be used.
Justice Whiittaker: But in using it, you -- you attempt to assert, it seems to me now, a state power that has been vested in the Federal Power Commission once you admit that the gas from the well goes immediately into an interstate pipeline.
Dale M. Stucky: Well, when we --
Justice Whiittaker: And the sales that you mentioned (Inaudible) eight and a half percent are not made by the producers but come out of this interstate pipeline, apparently, and are made by city service to local industries in the State, isn't that right?
Dale M. Stucky: That's right.
Justice Whiittaker: And that's all in commerce.
Dale M. Stucky: But where did the Federal Power Commission get this power?
Justice Whiittaker: Sir?
Dale M. Stucky: Where did the Federal Power Commission get this power?
Justice Whiittaker: By other power to regulate commerce. And you admit this gas goes into commerce then you admit it seems to me the basis of the government's case.
Dale M. Stucky: No, it must have gotten the power to -- power from the Natural Gas Act. And the Natural Gas Act gave the Federal Power Commission the power only over three things, as this Court had said and as I recall --
Justice Whiittaker: Well, the Natural Gas Act rest -- rest on the power to regulate commerce.
Dale M. Stucky: That's right.
Justice Whiittaker: Commerce Clause.
Dale M. Stucky: When I'm talking about this specific power, the Federal Power Commission, the regulation of transportation in -- transportation interstate commerce, the regulation of sales in interstate commerce and the regulation of natural gas companies and it -- and then it said that it shall have no power to regulate the production or the gathering of natural gas. Now, I don't care how you describe this order. A price order, you can't get away from the fact that it never goes beyond the wellhead and it has something to do with the production of -- and gathering of gas, and it was so desire. So the Federal Power Commission never got the power. It just never got the power. If -- if the power stays where -- where it always was in the states. What if -- what is happening here is if --if -- if the Federal Power Commission is right, we are creating a new gap, a new hiatus in regulation where none ever existed before.
Justice Whiittaker: Created in this case?
Dale M. Stucky: This case will create a new gap in regulation.
Justice Whiittaker: How differently from Phillips and Panoma? Didn't they -- did -- didn't they settle the same question?
Dale M. Stucky: No, they didn't. Phillips had nothing to do with the power of the state under its -- as a -- as a conservator of our resources. Phillips was a rate case and the rates were fixed after production and gathering had ended. The gas was produced, was sold to Phillips. It put it through a processing plant and then it was -- it was sold after production and gathering has ended. Now Panoma was an attempt on the part of the State of Oklahoma. As this Court said in the Panoma decision, this is an attempt on the part of Oklahoma to fix a price for gas after production and gathering has ended, and that was a case that had to do with residue gas. It was residue gas after that had been manufactured and -- and put through this plant and the residue gas, they -- they try to reach way out to residue gas and the difference as I stated yesterday between this and Panoma is that the same difference as between the Hall case and the Calvert case. Those -- the old Hall which was a -- a severance tax based on the value of the wellhead and the Calvert case which was decided the same term as Phillips where -- where Texas tried to levy what it called a "taking" tax after -- to -- to take the gas out of the state. In other words, to -- to add another tax on top of the severance tax. And the same distinction exists between this case and Panoma as existed between Hall and Calvert. One is wellhead and one is after production and gathering has ended. And they did the same thing. In the Calvert's case, they said, "Well, we -- it's just on the taking." And the inference was that the taking was from the -- from the wellhead, just a Cities Service says to this Court that because the order says, “all those who take gas, it applies to them.” Now, they don't take gas from the Hugoton Field within the meaning of the order. It's a wellhead order. It might have been construed as applying to the purchaser. But it wasn't so construed -- it wasn't so construed and it wasn't so applied. So Cities Service stands in the place of the taker in the Calvert case. And I say that a new gap exist because the Federal Power Commission has no power or authority to use a well-recognized tool price rates. Now, what does that leave us?It leaves us a hiatus. Our economists know that this is so and it'd known it a long time. They know that -- that we are wasting our gas sinfully and it's a national property. Two-tenths of 1% of our total fuel resources are gas. Only two-tenths of 1% are gas and we're using it 500 times as we are our coal. That's a record. It's a flush production fuel. Everybody knows it's a problem and the Federal Power Commission is handcuffed because it can't use this well-recognized tool to conserve gas. Now certainly when they passed the Natural Gas Act, they didn't attempt to take these pipeline companies out of the field of regulation. It was to -- designed to complement the powers of the state. So as I see this case, it's a question of whether this country can use a well-recognized principle of economics to conserve a precious natural resource or whether that tool can't be used although this Court and all courts have recognized who've discussed the problem. All courts have recognized the efficacy of the tool. Now, we have a little problem getting our point across because this is a national problem, not just a state problem, but states have solved national problems before. We have a national interest in conservation but heretofore the states have protected that national interest and I think pretty well, at -- at least this Court has thought so. And the states can be entrusted to protect national interest.They may use them on ideas once in a while. But this is not for many economists' point of view and the record will show that all of the -- all of the best talk on this matter agrees with this point of view. It admittedly achieves the purpose it was designed to achieve, conservation, protects the correlative rights. It's reasonably designed for that purpose and we believe that when this Court examines the power which the states have, 1938, examines the hiatus which -- this is the -- in which Cities Service would try to create in this area of regulation. That -- and examines all of the -- the -- the cases. We think the -- the important cases in this case are the cases having to do with conservation that existed prior to 1938. I want to deal with my time to my associate, Mr. Theis.
Frank G. Theis: Court please.
Earl Warren: Mr. Theis.
Frank G. Theis: Chief Justice, members of the Court. I might say that my first connection with this case was back in the fall of 1952, Your Honor, when I was the chief counsel for the Office of Price Stabilization in Kansas and we got a wire out there in Kansas that are office to (Inaudible) the national counsel to go up and check on what was supposed to be a regulation to the price of gas. Possibly, it might be made by the Corporation Commission in the State of Kansas. This is irrelevant. I say this merely as a -- to show you our concept to the thing. We went to Topeka. We listened in on the evidence of this case. We were convinced that it was a conservation case and not a rate case and -- and we got out of it and we had nothing to do with the -- with the matter. I don't quote that to Your Honors as authoritative but that was my introduction to this matter. And I admit that when I first heard about this case, I thought that that was -- to use the phrase there, a rather screwing device to use price as a conservation matter. However -- and Mr. Frankfurter pose this question earlier. Our Corporation Commission did hear evidence on the case and -- and I'm not going to go into the -- to the facts here because the courts already indicated that they will take them out of the record. The Court did hear evidence. They did find that this was an effective conservation tool, as Mr. Stucky has outlined very effectively to you, I think. And the -- and the Supreme Court of Kansas both in the Kansas-Nebraska case which was the 8-cent case, and our Supreme Court in this case upheld the action of the -- of the Corporation Commission as being within the Kansas statute on conservation which is Chapter 55, 701 to 713, and I think that that statute is referred to by this Court. In the case of FPC versus the Panhandle Eastern Pipeline Company is one of the traditional powers of the -- is one of the conservation statutes and one of the -- the powers of the state head prior to the enactment of the Natural Gas Act in 1938. Now, I wanted -- any power that the federal government has as -- as Justice Whittaker indicated a while ago on the federal -- on -- the Natural Gas Act was necessarily Commerce Clause of the Constitution. I want to direct my remarks for a few minutes to another aspect of it that has been touched on, but I think it is important. Mr. Stucky is -- has outlined the fact that -- it is our feeling that these powers are concurrent that the -- the State has the right to act on the conservation field, that the federal government and the FPC are -- and the FPC does not have the authority to act in the -- in the field of conservation, that they do not have the authority under inferences from the judgments of this Court, that -- that they can even use price as a tool for conservation.
Earl Warren: Mr. Theis, Mr. Stucky went into that rather thoroughly --
Frank G. Theis: Right.
Earl Warren: I -- I think he's made his point on that.
Frank G. Theis: Well, I would like -- thank you, Mr. Chief Justice. I'll not dwell on that part of it further. I would like to call the Court's attention to the fact that the green brief which Mr. Stucky indicated to the Court contains an outline we think very clearly our thinking on the proposition and -- and surely before the argument in this case, there was another green brief filed here by the attorney generals of 12 of the states and I think subsequently a white one by Illinois in which they outlined some pertinent observations we feel about the -- the powers of that state. And I would like to direct my remarks for a few moments along those lines. We're all conscious to the Tenth Amendment and I know that recent decisions of this Court in the last 20 years, shall we say, many of them have -- have brought about the many interpretations in the field of constitutional law and I am not going to stand here and -- and make any oration about states right because my political philosophy is not oriented in that matter but I do think that the -- that the Tenth Amendment, the reservation of the rights of the states at this matter deserves a consideration. I don't think that the matter of the correlative rights have been going into (Inaudible). Correlative rights, in this case, this Court has held -- the Kansas Court has held that this gas in place in the earth is real estate and they now -- it underlies the land of these landowners out in the Hugoton Field. As the record shows, there's evidence that -- that neighbors were getting different prices and so forth. I mean a return for royalty on their land. We -- we think -- and the gas was being drained from under the land of one owner out of the -- of a well on another owner's land. We think that certainly is an established right of the states to regulate rights and property. And we want to emphasize the fact that this order was directed at that along with the conservation, correlative rights and conservation, and we think that was one of the inherent reserved rights of the State of Kansas and that the Federal Power Commission as Mr. Stucky said and I'm not going to go over his argument, cannot get into that field. We think that's foreclosed by the Constitution of -- of the United States. The State of Kansas does have a severance tax. I think its 1%. Out in Kansas right now, the states -- Kansas is no different than any other states. The State and all its subdivisions, municipalities, counties, they're all placed with -- with the problem of getting enough revenue to maintain the services the state and local government should -- should perform. I suppose that -- that in this session, the legislature perhaps somebody will introduce a bill that'll raise the severance tax
Earl Warren: Is this severance tax in this -- in this case Mr.(Voice Overlap)
Frank G. Theis: Not, except as a -- as a comparison. As Mr. Stucky said, we think the same principle that would -- that would validate the severance tax -- would validate the -- the price action in this case. We think that the --
Hugo L. Black: There's nothing -- there's nothing in the federal act which attempts to say that the states are not levy of such severance tax. There is an expressed provision in the federal act that gives the federal government exclusive power to regulate sale, the interstate deprives of sales in interstate commerce. Now if -- so what you're arguing here that although it referred to sales that if you say this is not under the name of conservation; that gives you the right to regulate the price in effect that's what you're saying.
Frank G. Theis: Well, Mr. Justice Black, I -- I realize that point. I think we -- it becomes a play on words as we've -- it's been said here before. Certainly the severance tax is based on -- on a value of the gas.
Hugo L. Black: Severance tax based on the value of the gas (Inaudible) has no effort made to deprive the state of using that field to -- if it thinks it will conserve it, it conserve it.
Frank G. Theis: Well, the comparison of course was -- here was the use of value as in the Lacoste case and other cases for a different purpose to get taxes for the state instead of conservation.
Hugo L. Black: Why do you think -- we -- we said in those two cases that -- that we've held carefully the act's meaning, the state -- the Government has exclusive jurisdiction to federal power to regulate price of sale. Anything about the -- the purpose for which a State may act or anything else and how can it make any difference whether the State wants to regulate the price of sale that the Government has exclusive power for the purpose of conserving or for something else? What difference does that make? If the Government's taken over the power, why (Inaudible)?
Frank G. Theis: Well, that of course Your Honor, Mr. Justices, is one of the things to be determined in this case, I think. Well, they are not the --
Hugo L. Black: I thought we had determined that in the two cases before. We didn't say anything about argument of conservation, the right to do it or the means of conservation may hove not been major (Inaudible) But what difference does it make if federal government has exclusive power to fix the price whether the State tries to fix it for one purpose or another, can it do it?
Frank G. Theis: Well, I would agree, Your Honor, that if they -- if they collide head-on and the federal government had that authorized -- authorized power that under the Natural Gas Act, I mean -- and -- and assuming all of the things that you --
Hugo L. Black: Well, do you want us to overrule Phillips and the other case?
Frank G. Theis: We don't think that's necessary at all, Your Honor, and -- and as my colleague has said here, Phillips and Panoma are distinguished. Well, at least all we lawyers have to go on as to the words of the Court on the fact that these were struck down because they were after production and gathering had ended.
Hugo L. Black: But your Court has found in the precise words of the federal act that this was done fixing a price of this -- this gas in interstate commerce for resale in interstate commerce.
Frank G. Theis: Our Court has found that, sir.
Hugo L. Black: Yes but it was read here (Voice Overlap) --
Frank G. Theis: I went over the case this morning, Your Honor, of the -- the previous case and I read those cases and I don't believe they found exactly that, Your Honor.
Hugo L. Black: Well, if they hadn't found it -- it's a fact isn't it that this was for sale in interstate commerce or resale in interstate commerce (Voice Overlap) --
Frank G. Theis: Well, there might be some argument as to whether it was a -- it was a wholesale as they say in interstate commerce. I mean, there were certainly a transfer for consideration in the first instance after it got out of the ground. It seems to me that this -- very nearly, is like the price of eggs for instance. There's a lot of difference in the -- I mean, the first cost of eggs and -- and what they cost you when you get them at the grocery store and as it has been pointed out here, there's lots of factors that -- that affect price. The state is --
Hugo L. Black: We're not here about what the fact is -- the fact is the order of the Kansas State Commission.
Frank G. Theis: It doesn't purport however, Mr. Justice Black, to -- to regulate sales at the --
Hugo L. Black: Well, it doesn't say so.
Frank G. Theis: That's correct, and --
Hugo L. Black: It does.
Frank G. Theis: -- it may be an impediment on -- on sale and certainly, we're not denying the fact that -- that -- really, that is -- its effect was to raise the --
Hugo L. Black: You're not denying --
Frank G. Theis: -- the cost or the price of the gas.
Hugo L. Black: You're not denying the fact that that's its effect and its purpose, are you?
Frank G. Theis: Its purpose was a conservation.
Hugo L. Black: Well, I'm not talking about what they said was behind it why they wanted to do it. Its purpose was to raise the price.
Frank G. Theis: I think that's right. Let's -- I mean, we're a reasonable man and I mean that -- that was it. I mean --
Hugo L. Black: And you intended to raise it when -- when the interstate commerce didn't.
Frank G. Theis: Well, we're not willing to admit that, Your Honor, and I -- I don't think that --
Hugo L. Black: Well, are you willing to say that your statute applies only in intrastate transaction?
Frank G. Theis: No, it -- it applied very -- it applied to both of them. The point we're trying to make Your Honor was that -- less effective -- effective to gas before it got in to interstate commerce and as I understand the decision of this Court, I mean, on the Minnesota mining case and the West Virginia cases, I mean, this movement business doesn't enter to it. I mean, it hadn't got in to interstate commerce at the moment of incident to the Kansas statute.
Earl Warren: But what do you do with the language of Phillips where it says we believe that the legislative history indicates a congressional intent to give the commission jurisdiction over the rates of all wholesales of natural gas and interstate commerce whether by a pipeline company or not and whether occurring before, during or after transmission by an Interstate pipeline company. What do you do with that language?
Frank G. Theis: Mr. Chief Justice, those are -- those are broad words, I agree, and it certainly our hope and we -- we think on the -- on the basis that Mr. Stucky's outline, I'm not going to go into it again. We think that -- that it's on a sound legal foundation that the -- that we do have -- do have that power.
Earl Warren: Well, you would have a -- repudiate that language in Phillips then.
Frank G. Theis: I -- if the statement in its all of its broad implication, as broad as -- as Your Honor state, it certainly will -- might have to be qualified to some respect. Either this -- this particular situation, factually, that involves and -- that's involved in this case has never been before this Court.
Hugo L. Black: Well, suppose in that case you've said that the reason they will fix the price was to -- to -- conservation purposes. It'd been just where you are (Inaudible) --
Frank G. Theis: Possibly, except that they weren't -- they weren't -- they weren't cases with similar incidents. In that case, it was a rate case. It's involved a -- a gas company and this is a -- has an invocation with the state or one of the things that are -- one of the sovereign powers that I believe it had.
Hugo L. Black: One of the -- its invocation of its power to conserve --
Frank G. Theis: Right.
Hugo L. Black: -- by using as a means of fixing the price of gas, which is going into interstate commerce.
Frank G. Theis: As I say, our contention is that the incidents of it is -- is before it gets into interstate commerce.
Hugo L. Black: The answers --
Frank G. Theis: That --
Speaker: -- maybe there, but when it gets there --
Frank G. Theis: I agree. I agree that the effect of it was to the -- the price would be shoved down the line, the price or the cost or the value or whatever you attribute to it, but from a -- from a legal point of view and I -- I think the Supreme Court of Kansas and its order found that this attached to the -- to the gas before it got into interstate commerce. In any event, we and the State of Kansas view this and in the attorney generals of the other states view some of the implications of this case as -- as quite ominous in the -- in constitutional interpretation. Out there in Kansas, we think that this -- this case and I believe those who support it think that in this case that we're rather at the crossroads. I mean, this struck down when we think it's an entering words to strike down a lot of other legitimate activities of the -- of the state. We believe that we're on legal grounds and that Panoma and Phillips are distinguishable and as my colleague has stated in the brief adequately covered, we believe, we think there -- that the law in the case justifies the approvable of the action of the State of Kansas.
Justice Whiittaker: (Inaudible)
Frank G. Theis: Well, of course that aspect of it, I -- I suppose there wouldn't be any objection to, but I mean, certainly, that situation is not going to come about. I mean, you can't have a situation of -- of half and half as a -- as a practical consideration.
Justice Whiittaker: I think that's (Inaudible)
Frank G. Theis: Yes.
Justice Whiittaker: (Inaudible)
Frank G. Theis: They're great, Your Honor.
Earl Warren: Thank you.
Frank G. Theis: Thank you very much.